Comrade President, I should like most cordially 
to congratulate you on your election to the 
important post of President of the thirty-seventh 
session of the General Assembly and wish you 
every success in your important work. It is a 
particular pleasure for me to welcome in your 
person a representative of the Hungarian 
People's Republic with which the People's 
Republic of Bulgaria maintains relations of 
fraternal friendship and co-operation in the 
interests of both peoples and of peace and 
socialism. The Bulgarian delegation also wishes 
to express its warmest greetings to the 
Secretary-General. We should like to assure him 
of our readiness to afford him every co-operation 
in the discharge of his most responsible task.
40.	The focus of attention of the 
thirty-seventh session of the General Assembly 
is once again the cardinal issue of eliminating 
the threat of a destructive nuclear war, the 
cessation of the arms race and the elimination of 
sources of international tension, and this is 
only natural. In accordance with its goals and 
purposes the Organization has always given pride 
of place to the most important problems of the 
day. At this time the prevailing view isóand this 
has been corroborated by the whole course of the 
work at this sessionóthat there is now in fact no 
more urgent or immediate humanitarian problem 
than concern for the preservation and 
consolidation of peace throughout the world, 
which is in keeping with the interests of all 
peoples. It is being called for by all the 
peoples of our planet:
41.	However, we must note with considerable 
concern that over the past year the situation in 
the world has continued to deteriorate and is 
becoming ever more explosive. A nuclear 
catastrophe has become a serious and real threat. 
The arms race is being stepped up. In practice, 
talks on a number of issues have been 
paralyzedóissues which are so vitally important 
for peace and security. Other issues have been 
marking time for years.
42.	The policy of sanctions and diktat is 
undermining international economic co-operation 
and having the most adverse effect on political 
relations among States.
43.	There still survive existing sources of 
tension. What is more, they are being exacerbated 
and becoming ever more dangerous to universal 
peace and new ones are constantly being added.
44.	In the Middle East, the wounds inflicted 
on Lebanon by a barbarous act of aggression are 
still fresh. The world was shocked by the crimes 
of the ruling Tel Aviv circles. Such crimes would 
of course have been impossible without support 
from their powerful strategic ally. Flouting the 
Charter and United Nations resolutions, Israel 
has destroyed thousands of innocent Lebanese and 
Palestinians. The height of shameless behavior by 
these contemporary vandals was reached in the 
mass slaughter of defenseless women, children and 
the elderly in Palestinian camps.
45.	I should like from this lofty rostrum to 
state that the Government of the People's 
Republic of Bulgaria and the entire Bulgarian 
people most vigorously condemn what was nothing 
less than an act of genocide.
46.	The racist regime in South Africa has 
been stepping up its aggressive actionß against 
neighbouring sovereign States. It is continuing 
illegally to occupy Namibia, the people of which, 
under the leadership of the South West Africa 
People's Organization [SW/4PO], has for years now 
been valiantly fighting to exercise its right to 
se -determination and independence. Yet Pretoria 
and its protectors continue their efforts to 
circumvent the decisions of the General Assembly 
and the Security Council and to link the question 
of Namibia's independence with pre-conditions 
which constitute flagrant interference in the 
internal affairs of the sovereign State of Angola.
47.	Tension s are growing in Latin America 
and in the Caribbean. Political and economic 
pressure is being exerted upon Cuba, Nicaragua 
and other States, whilst threats to use military 
force are being openly voiced.
48.	An objective analysis of the facts 
confirms unequivocally that this critical 
situation in international relations has been 
brought about by the actions of the most 
reactionary imperialist forcesóprimarily certain 
circles in the United States. Having rejected the 
policy of detente, they have embarked on a course 
of sharp acceleration of military preparations 
and over- armament, the aim of which is clear: to 
upset the approximate military and strategic 
balance between the Soviet Union and the United 
States and between the Warsaw Pact and the North 
Atlantic Treaty Organization [M47Y3], and to 
achieve military superiority and hegemony on a 
global scale. In pursuit of their ambitions they 
are heading for an all-out confrontation with the 
countries of the socialist community.
49.	The use of force has always been an 
attribute of the policy of imperialism. 
Characteristic features of its present 
militaristic course arc its markedly provocative 
nature, its growing aggressiveness and its 
increasing reliance on nuclear weapons as an 
instrument of policy. As a result of this, 
certain concepts and doctrines are being 
officially proclaimed which allow for the 
possibility of launching a "first nuclear 
strike", waging a "limited nuclear war" or a 
"protracted nuclear war". These concepts and 
doctrines are reflected in the large-scale 
programmes for the general strengthening of the 
military might of the United States and NATO, for 
a drastic build-up of strategic offensive weapons 
and of nuclear and conventional armaments. 
Everyone is aware of the plans to deploy United 
States medium-range missiles in Europe. If those 
plans were to materialize, the threat of 
outbreak of a nuclear conflict would increase 
many times over. Moreover, NATO's program for 
nuclear rearmament, which envisages increasing 
its arsenals by thousands of weapons, plus 
ammunition, is also under way. New types of 
nuclear and other means of mass destruction, such 
as neutron and binary chemical weapons, are being 
manufactured and space military systems are being 
developed. Efforts are being made to drag States 
from various parts of the world into 
imperialism's orbit of military preparations.
50.	In contradiction to agreements reached, 
to the Helsinki Final Act and the legal and moral 
norms of inter state relations, there has been an 
intensification of crude attempts to interfere in 
the domestic affairs of socialist countries and 
to create obstacles to their development. Those 
responsible intend to use economic sanctions and 
restrictions on trade with them.
51.	The "crusade" against the countries of 
the socialist community, as its initiators call 
it, includes psychological warfare, as well as 
political and material support for 
counter-revolutionary and subversive acts; it has 
as its objective the destruction of socialism as 
a socio-political system and ideology. History 
since 1917 provides examples of a series of such 
plans. Their ill-fated end is well-known.
52.	The hegemonistic actions of imperialism 
against the developing countries are being 
stepped up, especially against those countries 
which are fighting for their national and social 
liberation and are unwilling to succumb to 
foreign diktat, defending their right to 
political and economic independence against those 
which are rich in natural resources or are 
strategically situated.
53.	It is hard to find a region which the 
United States has not claimed as a sphere of its 
"vital interests", arrogating to itself the right 
to "defend" those "interests" by all possible 
means, including the use of force. We all know 
who is maintaining tension in many parts of the 
world by dispatching military armadas and rapid 
deployment forces, by setting up military bases 
in close proximity to the borders of socialist 
and other democratic countries, We all know who 
is interfering in the internal aRairs of 
sovereign States and is supporting reactionary 
and dictatorial regimes in a number of countries.
54.	This policy of seeking a position of 
strength breeds an atmosphere of particular 
tension, impedes political, economic, cultural 
and other ties, strains relations among States 
and, in effect, poses a strong threat to world 
peace and security.
55.	The outcome of the battle, however, can 
by no means be decided in favor of militarism and 
hegemonism. The threat of war is. real; yet war 
is not inevitable. Peace is threatened but is not 
doomed. It can and must be preserved. There are 
forces in the world which are doing a great deal 
to stand up to the policy of aggression and are 
honorably carrying out their peaceful mission in 
the name of life and progress. The countries of 
the socialist community are in the vanguard of 
those forces. A significant role is being played 
by the majority of non-aligned countries and 
those Western States which cherish peace and 
value the fruits of detente. This powerful front 
of peace relies on the will of all peoples to 
live in peace, as evidenced by the 
unprecedentedly large-scale anti-war movement.
56.	True to their principled and consistent 
foreign policy, the People's Republic of Bulgaria 
and the other countries of the socialist 
community are guided by their firm conviction 
that there is no more vital task than that of 
guaranteeing the peaceful development of mankind. 
Proceeding from this position they consider it 
their supreme duty to continue, through concerted 
and vigorous actions, doing everything possible 
in order to avert a nuclear war and to eliminate 
even the very threat of it. This means putting an 
end to the arms race and proceeding to real 
disarmament in the field of nuclear and other 
weapons of mass destruction, as well as in the 
field of conventional weapons; it means 
restoring, continuing and deepening the process 
of detente; it means strengthening confidence 
among countries; it means consistent and patient 
concerted efforts, through negotiations, to 
achieve a solution to the problems which 
undermine international security and to create a 
propitious climate for a direct dialogue between 
the East and the West, to solve the problems of 
developing countries and promote international 
relations on the basis of the principles of 
peaceful coexistence among States of different 
social systems.
57.	Evidence of the readiness of the 
socialist countries to work for the cause of 
peace and security is their initiatives and 
proposals.
58.	This goal was served by the peace program 
of the Union of Soviet Socialist Republics. It 
was served by the decision of the Soviet Union 
not to be the first to use nuclear weapons. Were 
the other nuclear Powers to assume the same 
obligation, that would in practice be tantamount 
to the banning of nuclear weapons and reducing to 
a minimum the possibility of nuclear conflict. 
That cause is further served by the proposal to 
conclude a world treaty on the non-use of force 
in international relations. It is also served by 
the proposal that the governing bodies of NATO 
and the Warsaw Treaty make declarations to the 
effect that the spheres of operation of those 
alliances would not be extended to include Asia, 
Africa and Latin America. It is served by the 
proposals put forward from this rostrum two days 
ago to accelerate the elaboration and signing of 
a treaty for the complete and general prohibition 
of nuclear-weapon tests, to declare a moratorium 
on all nuclear explosions, including those for 
peaceful purposes and to declare the destruction 
of peaceful nuclear facilities, even by 
conventional weapons, as tantamount to an attack 
with nuclear weapons. We support the inclusion of 
these items in the agenda of this session of the 
General Assembly.
59.	The People's Republic of Bulgaria greatly 
appreciates the contribution made by the 
countries of the non-aligned movement to the 
solution of the acute problems facing the world 
today. We will continue to expand our 
co-operation with the non-aligned countries in 
the struggle against imperialism, for the 
strengthening of peace and security, for 
disarmament and detente, for restructuring 
international economic relations on a just and 
democratic basis, for consolidating the 
independence and sovereignty of the newly 
independent States and for eradicating the last 
vestiges of colonialism, as well as those of 
neo-colonialism and apartheid.
60.	We respect the positions of those Western 
statesmen and heads of Government who are well 
aware that a nuclear war, no matter how well its 
strategists might plan it or by what name they 
might call it, will recognize neither frontiers 
nor neutrality and that such a war would be sheer 
madness and would mean the end of human 
civilization. One concrete expression of 
political realism and common sense is the 
Declaration on the Prevention of Nuclear 
Catastrophe adopted at the thirty-sixth session 
of the General Assembly, which emphasizes that 
States and statesmen that would be the first to 
use nuclear weapons would commit the gravest of 
crimes against humanity.
61.	It is our profound conviction that the 
safeguarding of peace can and must be the 
concern of all. Only through a steadfast struggle 
with the united efforts and the concerted 
decisive actions of all progressive forces which 
possess enormous potential, can peace be 
guaranteed on a lasting and reliable basis. As 
Todor Zhivkov, General Secretary of the Central 
Committee of the Bulgarian Communist Party and 
President of the State Council of the People's 
Republic of Bulgaria, recently stated:
"Nothing must prevent all parties, organizations, 
movements and individuals conscious of how grave 
a peril to mankind a nuclear war can be from 
finding their place and playing a fitting role in 
the struggle for peace and against the nuclear 
threat."
62.	We reaffirm our position that there is no 
other road to solving any international problem 
than the road of negotiations. The 1970s have 
proved that, given the presence of goodwill and 
realism and with strict respect for the principle 
of equality and the equal security of countries, 
it is possible, although not without difficulty, 
to reach important international agreements on 
even such extremely complex questions as the 
limitation of strategic arms. Of course what I 
have in mind are not talks that would serve to 
screen the arms race, but rather a businesslike 
and frank dialogue that could lead to concrete 
and positive results. The People's Republic of 
Bulgaria has always been in favor of such an 
approach, and it will continue to support it.
63.	Such fundamental present-day issues as 
peace and security must always be approached with 
a sense of high responsibility. My country is of 
the opinion that negotiations currently under way 
should be intensified so that they may achieve 
concrete results, and it is our hope that the 
Madrid meeting will successfully complete its 
work and adopt a decision to convene a conference 
on confidence-building measures and disarmament 
in Europe. For this purpose a constructive 
approach on the part of all participating States 
is needed. The same holds true for the talks on 
the reduction of armed forces and armaments in 
Central Europe, and particularly for the Soviet- 
American negotiations on limiting nuclear weapons 
in Europe and on limiting and reducing strategic 
arms.
64.	In our view, every possible effort should 
be made to eliminate sources of tension. It is 
imperative to reach a comprehensive, just and 
lasting solution to the Middle East problem as 
soon as humanly possible. It is our view that the 
plan put forward by Leonid Ilych Brezhnev, with 
which the basic provisions of the plan that 
emerged from the Twelfth Arab Summit Conference 
in Fez coincide, provides all necessary measures 
for eliminating that dangerous hotbed of tension. 
The People's Republic of Bulgaria supports the 
idea of convening an international conference on 
a comprehensive settlement of the Middle East 
problem, with the participation, on an equal 
footing, of all the parties concerned, including 
the PLO, the sole legitimate representative of 
the Arab people of Palestine.
65.	We have repeatedly called for an end to 
the war between Iraq and the Islamic Republic of 
Iran and for solving the disputes between the two 
countries through peaceful means.
66.	My country reiterates its position of 
principle on the settlement of the Cyprus 
question in the interests of both the Greek 
Cypriots and the Turkish Cypriots while 
preserving the independence, territorial integrity 
and the policy of non-alignment of the Republic 
of Cyprus.
67.	We are in favor of granting full 
independence to Namibia in compliance with the 
decisions of the United Nations.
68.	The vital interests of the peoples of 
South-East Asia require that we recognize 
existing political realities, that an end be put 
to the interference by the imperialist and 
hegemonist forces in the internal affairs of 
those peoples and that the attempts being made to 
pit them against one another be brought to a 
halt. What the peoples of the region need is 
peace, stability and co-operation. The 
constructive proposals of the three countries of 
Indo-Chinaóthe socialist Republic of Vie' Nam, 
the Lao People's Democratic Republic and the 
People's Republic of Kampucheaóare designed to 
achieve that very goal, and it is for that reason 
that we fully support them.
69.	Efforts should be continued to turn the 
Indian Ocean into a zone of peace in accordance 
with United Nations decisions.
70.	We support the proposal of the Democratic 
People's Republic of Korea for the peaceful and 
democratic reunification of Korea.
71.	With regard to the problem that has 
arisen in the South Atlantic and which, its 
essence, is one of decolonization, in our view a 
just solution should be sought through 
negotiations in accordance with the resolutions 
of the General Assembly.
72.	In stressing the important role of the 
United Nations in the maintenance of peace and 
the strengthening of security throughout the 
world, we support the proposal of the 
Secretary-General f*n the convening of a meeting 
of the Security Council at the highest level to 
consider ways and means of enhancing its 
effectiveness in the interests of attaining the 
objectives of the Organization.
73.	The People's Republic of Bulgaria has 
always pursued and will continue to pursue a 
policy of peace, mutual understanding and 
co-operation among all nations. By way of 
example, I would mention the program of the 
Twelfth Congress of the Bulgarian Communist Party 
for enhancing detente and promoting 
good-neighborly relations in the Balkans, and 
also the proposal of President Todor Zhivkov with 
regard to turning the Balkan peninsula into a 
nuclear-weapon- free zone, which is consonant 
with the purposes of the United Nations.
74.	The international situation urgently 
demands active efforts and concrete actions from 
all of us to eliminate the nuclear threat halt 
the arms race, extinguish hotbeds of tension, to 
guarantee international security and a tranquil 
future for the peoples, and to ensure peace 
throughout the world. I wish to assure the 
Assembly that the People's Republic of Bulgaria 
will continue to make its contribution to the 
efforts of the United Nations to ensure the 
achievement of these objectives.
